Case 2:20-cv-02493-AB-JEM Document 19 Filed 07/31/20 Page 1 of 15 Page ID #:512


   1   Andrew B. Downs, SBN 111435
       E-mail: andy.downs@bullivant.com
   2   Linda B. Oliver, SBN 166720
       E-mail: linda.oliver@bullivant.com
   3   BULLIVANT HOUSER BAILEY PC
       101 Montgomery Street, Suite 2600
   4   San Francisco, CA 94104
       Telephone: 415.352.2700
   5   Facsimile: 415.352.2701
   6   Attorneys for Plaintiff Philadelphia Indemnity
       Insurance Company
   7
   8
   9                        UNITED STATES DISTRICT COURT
  10                       CENTRAL DISTRICT OF CALIFORNIA
  11                                 WESTERN DIVISION
  12 PHILADELPHIA INDEMNITY                             Case No. 2:20-cv-02493-AB-JEM
     INSURANCE COMPANY, a corporation,
  13                                                    STIPULATED PROTECTIVE
                   Plaintiff,                           ORDER
  14
          vs.
  15
     WEST COAST MOTORCYCLES, INC. dba
  16 HARLEY DAVIDSON OF GLENDALE, a
     corporation,
  17
                   Defendant.
  18
  19 AND RELATED COUNTERCLAIM.
  20
  21 I.      PURPOSES AND LIMITATIONS
  22         A.    Discovery in this action is likely to involve production of privileged,
  23         confidential, proprietary, or private information for which special protection
  24         from public disclosure and from use for any purpose other than prosecuting
  25         this litigation may be warranted. Specifically, this matter involves litigation
  26         between an insurer and its insured. In the course of that relationship, it is
  27         common, appropriate, and often necessary that the insured provide
  28


                                   –1–
          STIPULATED PROTECTIVE ORDER: CASE NO. 2:20-CV-02493-AB-JEM
Case 2:20-cv-02493-AB-JEM Document 19 Filed 07/31/20 Page 2 of 15 Page ID #:513


   1        confidential and proprietary information to its insurer. In addition, the
   2        insurer may be required to produce private documents not available to the
   3        public or other policyholders. Accordingly, the parties hereby stipulate to
   4        and petition the Court to enter the following Stipulated Protective Order.
   5        The parties acknowledge that this Order does not confer blanket protections
   6        on all disclosures or responses to discovery and that the protection it affords
   7        from public disclosure and use extends only to the limited information or
   8        items that are entitled to confidential treatment under the applicable legal
   9        principles. The parties further acknowledge, as set forth in Section XIII(C),
  10        below, that this Stipulated Protective Order does not entitle them to file
  11        confidential information under seal; Civil Local Rule 79-5 sets forth the
  12        procedures that must be followed and the standards that will be applied
  13        when a party seeks permission from the Court to file material under seal.
  14 II.    GOOD CAUSE STATEMENT
  15        A.    This action is likely to involve the discovery of information, both in
  16        documentary and testimonial form regarding the financial performance and
  17        business strategies of West Coast Motorcycles and the internal claim
  18        handling procedures of Philadelphia. Accordingly, to expedite the flow of
  19        information, to facilitate the prompt resolution of disputes over
  20        confidentiality of discovery materials, to adequately protect information the
  21        parties are entitled to keep confidential, to ensure that the parties are
  22        permitted reasonable necessary uses of such material in preparation for and
  23        in the conduct of trial, to address their handling at the end of the litigation,
  24        and serve the ends of justice, a protective order for such information is
  25        justified in this matter. It is the intent of the parties that information will
  26        not be designated as confidential for tactical reasons and that nothing be so
  27        designated without a good faith belief that it has been maintained in a
  28


                                 –2–
        STIPULATED PROTECTIVE ORDER: CASE NO. 2:20-CV-02493-AB-JEM
Case 2:20-cv-02493-AB-JEM Document 19 Filed 07/31/20 Page 3 of 15 Page ID #:514


   1        confidential, non-public manner, and there is good cause why it should not
   2        be part of the public record of this case.
   3 III.   DEFINITIONS
   4        A.     Action: This pending case, in any court where it may be proceeding.
   5        B.     Challenging Party: A Party or Non-Party that challenges the
   6        designation of information or items under this Order.
   7        C.     “CONFIDENTIAL” Information or Items: Information (regardless
   8        of how it is generated, stored or maintained) or tangible things that qualify
   9        for protection under Federal Rule of Civil Procedure 26(c), and as specified
  10        above in the Good Cause Statement.
  11        D.     Counsel: Outside Counsel of Record and House Counsel (as well as
  12        their support staff).
  13        E.     Designating Party: A Party or Non-Party that designates information
  14        or items that it produces in disclosures or in responses to discovery as
  15        “CONFIDENTIAL.”
  16        F.     Disclosure or Discovery Material: All items or information,
  17        regardless of the medium or manner in which it is generated, stored, or
  18        maintained (including, among other things, testimony, transcripts, and
  19        tangible things), that are produced or generated in disclosures or responses
  20        to discovery in this matter.
  21        G.     Expert: A person with specialized knowledge or experience in a
  22        matter pertinent to the litigation who has been retained by a Party or its
  23        counsel to serve as an expert witness or as a consultant in this Action.
  24        H.     House Counsel: Attorneys who are employees of a party to this
  25        Action. House Counsel does not include Outside Counsel of Record or any
  26        other outside counsel.
  27        I.     Non-Party: Any natural person, partnership, corporation, association,
  28


                                 –3–
        STIPULATED PROTECTIVE ORDER: CASE NO. 2:20-CV-02493-AB-JEM
Case 2:20-cv-02493-AB-JEM Document 19 Filed 07/31/20 Page 4 of 15 Page ID #:515


   1        or other legal entity not named as a Party to this action.
   2        J.    Outside Counsel of Record: Attorneys who are not employees of a
   3        party to this Action but are retained to represent or advise a party to this
   4        Action and have appeared in this Action on behalf of that party or are
   5        affiliated with a law firm which has appeared on behalf of that party, and
   6        includes support staff.
   7        K.    Party: Any party to this Action, including all of its officers, directors,
   8        employees, consultants, retained experts, and Outside Counsel of Record
   9        (and their support staffs).
  10        L.    Producing Party: A Party or Non-Party that produces Disclosure or
  11        Discovery Material in this Action.
  12        M.    Professional Vendors: Persons or entities that provide litigation
  13        support services (e.g., court reporting, photocopying, videotaping,
  14        translating, preparing exhibits or demonstrations, and organizing, storing, or
  15        retrieving data in any form or medium) and their employees and
  16        subcontractors.
  17        N.    Protected Material: Any Disclosure or Discovery Material that is
  18        designated as “CONFIDENTIAL.”
  19        O.    Receiving Party: A Party that receives Disclosure or Discovery
  20        Material from a Producing Party.
  21 IV.    SCOPE
  22        A.    The protections conferred by this Stipulation and Order cover not
  23        only Protected Material (as defined above), but also (1) any information
  24        copied or extracted from Protected Material; (2) all copies, excerpts,
  25        summaries, or compilations of Protected Material; and (3) any testimony,
  26        conversations, or presentations by Parties or their Counsel that might reveal
  27        Protected Material.
  28


                                 –4–
        STIPULATED PROTECTIVE ORDER: CASE NO. 2:20-CV-02493-AB-JEM
Case 2:20-cv-02493-AB-JEM Document 19 Filed 07/31/20 Page 5 of 15 Page ID #:516


   1        B.     Any use of Protected Material before the Court shall be governed by
   2        the orders of the judge. While this Order does not govern the use of
   3        Protected Material before the Court, all Parties are obligated to comply with
   4        this Order in the absence of a contrary order of the judge.
   5 V.     DURATION
   6        A.     Even after final disposition of this litigation, the confidentiality
   7        obligations imposed by this Order shall remain in effect until a Designating
   8        Party agrees otherwise in writing or a court order otherwise directs. Final
   9        disposition shall be deemed to be the later of (1) dismissal of all claims and
  10        defenses in this Action, with or without prejudice; and (2) final judgment
  11        herein after the completion and exhaustion of all appeals, rehearings,
  12        remands, trials, or reviews of this Action, including the time limits for filing
  13        any motions or applications for extension of time pursuant to applicable
  14        law.
  15 VI.    DESIGNATING PROTECTED MATERIAL
  16        A.     Exercise of Restraint and Care in Designating Material for Protection
  17               1.    Each Party or Non-Party that designates information or items
  18               for protection under this Order must take care to limit any such
  19               designation to specific material that qualifies under the appropriate
  20               standards. The Designating Party must designate for protection only
  21               those parts of material, documents, items, or oral or written
  22               communications that qualify so that other portions of the material,
  23               documents, items, or communications for which protection is not
  24               warranted are not swept unjustifiably within the ambit of this Order.
  25               2.    Mass, indiscriminate, or routinized designations are prohibited.
  26               Designations that are shown to be clearly unjustified or that have
  27               been made for an improper purpose (e.g., to unnecessarily encumber
  28


                                 –5–
        STIPULATED PROTECTIVE ORDER: CASE NO. 2:20-CV-02493-AB-JEM
Case 2:20-cv-02493-AB-JEM Document 19 Filed 07/31/20 Page 6 of 15 Page ID #:517


   1             the case development process or to impose unnecessary expenses and
   2             burdens on other parties) may expose the Designating Party to
   3             sanctions.
   4             3.    If it comes to a Designating Party’s attention that information
   5             or items that it designated for protection do not qualify for protection,
   6             that Designating Party must promptly notify all other Parties that it is
   7             withdrawing the inapplicable designation.
   8        B.   Manner and Timing of Designations
   9             1.    Except as otherwise provided in this Order (see, e.g., Section
  10             B(2)(b) below), or as otherwise stipulated or ordered, Disclosure or
  11             Discovery Material that qualifies for protection under this Order must
  12             be clearly so designated before the material is disclosed or produced.
  13             2.    Designation in conformity with this Order requires the
  14             following:
  15                   a.     For information in documentary form (e.g., paper or
  16                   electronic documents, but excluding transcripts of depositions
  17                   or other pretrial or trial proceedings), that the Producing Party
  18                   affix at a minimum, the legend “CONFIDENTIAL”
  19                   (hereinafter “CONFIDENTIAL legend”), to each page that
  20                   contains protected material. If only a portion or portions of the
  21                   material on a page qualifies for protection, the Producing Party
  22                   also must clearly identify the protected portion(s) (e.g., by
  23                   making appropriate markings in the margins).
  24                   b.     A Party or Non-Party that makes original documents
  25                   available for inspection need not designate them for protection
  26                   until after the inspecting Party has indicated which documents
  27                   it would like copied and produced. During the inspection and
  28


                                 –6–
        STIPULATED PROTECTIVE ORDER: CASE NO. 2:20-CV-02493-AB-JEM
Case 2:20-cv-02493-AB-JEM Document 19 Filed 07/31/20 Page 7 of 15 Page ID #:518


   1                   before the designation, all of the material made available for
   2                   inspection shall be deemed “CONFIDENTIAL.” After the
   3                   inspecting Party has identified the documents it wants copied
   4                   and produced, the Producing Party must determine which
   5                   documents, or portions thereof, qualify for protection under
   6                   this Order. Then, before producing the specified documents,
   7                   the Producing Party must affix the “CONFIDENTIAL legend”
   8                   to each page that contains Protected Material. If only a portion
   9                   or portions of the material on a page qualifies for protection,
  10                   the Producing Party also must clearly identify the protected
  11                   portion(s) (e.g., by making appropriate markings in the
  12                   margins).
  13                   c.     For testimony given in depositions, that the Designating
  14                   Party identify the Disclosure or Discovery Material on the
  15                   record, before the close of the deposition all protected
  16                   testimony.
  17                   d.     For information produced in form other than document
  18                   and for any other tangible items, that the Producing Party affix
  19                   in a prominent place on the exterior of the container or
  20                   containers in which the information is stored the legend
  21                   “CONFIDENTIAL.” If only a portion or portions of the
  22                   information warrants protection, the Producing Party, to the
  23                   extent practicable, shall identify the protected portion(s).
  24        C.   Inadvertent Failure to Designate
  25             1.    If timely corrected, an inadvertent failure to designate qualified
  26             information or items does not, standing alone, waive the Designating
  27             Party’s right to secure protection under this Order for such material.
  28


                                 –7–
        STIPULATED PROTECTIVE ORDER: CASE NO. 2:20-CV-02493-AB-JEM
Case 2:20-cv-02493-AB-JEM Document 19 Filed 07/31/20 Page 8 of 15 Page ID #:519


   1              Upon timely correction of a designation, the Receiving Party must
   2              make reasonable efforts to assure that the material is treated in
   3              accordance with the provisions of this Order.
   4 VII. CHALLENGING CONFIDENTIALITY DESIGNATIONS
   5        A.    Timing of Challenges
   6              1.     Any party or Non-Party may challenge a designation of
   7              confidentiality at any time that is consistent with the Court’s
   8              Scheduling Order.
   9        B.    Meet and Confer
  10              1.     The Challenging Party shall initiate the dispute resolution
  11              process under Local Rule 37.1 et seq.
  12        C.    The burden of persuasion in any such challenge proceeding shall be
  13        on the Designating Party. Frivolous challenges, and those made for an
  14        improper purpose (e.g., to harass or impose unnecessary expenses and
  15        burdens on other parties) may expose the Challenging Party to sanctions.
  16        Unless the Designating Party has waived or withdrawn the confidentiality
  17        designation, all parties shall continue to afford the material in question the
  18        level of protection to which it is entitled under the Producing Party’s
  19        designation until the Court rules on the challenge.
  20 VIII. ACCESS TO AND USE OF PROTECTED MATERIAL
  21        A.    Basic Principles
  22              1.     A Receiving Party may use Protected Material that is disclosed
  23              or produced by another Party or by a Non-Party in connection with
  24              this Action only for prosecuting, defending, or attempting to settle
  25              this Action. Such Protected Material may be disclosed only to the
  26              categories of persons and under the conditions described in this
  27              Order. When the Action has been terminated, a Receiving Party must
  28


                                 –8–
        STIPULATED PROTECTIVE ORDER: CASE NO. 2:20-CV-02493-AB-JEM
Case 2:20-cv-02493-AB-JEM Document 19 Filed 07/31/20 Page 9 of 15 Page ID #:520


   1             comply with the provisions of Section XIV below.
   2             2.    Protected Material must be stored and maintained by a
   3             Receiving Party at a location and in a secure manner that ensures that
   4             access is limited to the persons authorized under this Order.
   5        B.   Disclosure of “CONFIDENTIAL” Information or Items
   6             1.    Unless otherwise ordered by the Court or permitted in writing
   7             by the Designating Party, a Receiving Party may disclose any
   8             information or item designated “CONFIDENTIAL” only to:
   9                   a.     The Receiving Party’s Outside Counsel of Record in this
  10                   Action, as well as employees of said Outside Counsel of
  11                   Record to whom it is reasonably necessary to disclose the
  12                   information for this Action;
  13                   b.     The officers, directors, and employees (including House
  14                   Counsel) of the Receiving Party to whom disclosure is
  15                   reasonably necessary for this Action;
  16                   c.     Experts (as defined in this Order) of the Receiving Party
  17                   to whom disclosure is reasonably necessary for this Action and
  18                   who have signed the “Acknowledgment and Agreement to Be
  19                   Bound” (Exhibit A);
  20                   d.     The Court and its personnel;
  21                   e.     Court reporters and their staff;
  22                   f.     Professional jury or trial consultants, mock jurors, and
  23                   Professional Vendors to whom disclosure is reasonably
  24                   necessary or this Action and who have signed the
  25                   “Acknowledgment and Agreement to be Bound” attached as
  26                   Exhibit A hereto;
  27                   g.     The author or recipient of a document containing the
  28


                                 –9–
        STIPULATED PROTECTIVE ORDER: CASE NO. 2:20-CV-02493-AB-JEM
Case 2:20-cv-02493-AB-JEM Document 19 Filed 07/31/20 Page 10 of 15 Page ID #:521


   1                     information or a custodian or other person who otherwise
   2                     possessed or knew the information;
   3                     h.    During their depositions, witnesses, and attorneys for
   4                     witnesses, in the Action to whom disclosure is reasonably
   5                     necessary provided: (i) the deposing party requests that the
   6                     witness sign the “Acknowledgment and Agreement to Be
   7                     Bound;” and (ii) they will not be permitted to keep any
   8                     confidential information unless they sign the
   9                     “Acknowledgment and Agreement to Be Bound,” unless
  10                     otherwise agreed by the Designating Party or ordered by the
  11                     Court. ; and
  12                     i.    Any mediator or settlement officer, and their supporting
  13                     personnel, mutually agreed upon by any of the parties engaged
  14                     in settlement discussions.
  15 IX.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
  16        PRODUCED IN OTHER LITIGATION
  17        A.    If a Party is served with a subpoena or a court order issued in other
  18        litigation that compels disclosure of any information or items designated in
  19        this Action as “CONFIDENTIAL,” that Party must:
  20              1.     Promptly notify in writing the Designating Party. Such
  21              notification shall include a copy of the subpoena or court order;
  22              2.     Promptly notify in writing the party who caused the subpoena
  23              or order to issue in the other litigation that some or all of the material
  24              covered by the subpoena or order is subject to this Protective Order.
  25              Such notification shall include a copy of this Stipulated Protective
  26              Order; and
  27              3.     Cooperate with respect to all reasonable procedures sought to
  28


                                 – 10 –
        STIPULATED PROTECTIVE ORDER: CASE NO. 2:20-CV-02493-AB-JEM
Case 2:20-cv-02493-AB-JEM Document 19 Filed 07/31/20 Page 11 of 15 Page ID #:522


   1              be pursued by the Designating Party whose Protected Material may
   2              be affected.
   3        B.    If the Designating Party timely seeks a protective order, the Party
   4        served with the subpoena or court order shall not produce any information
   5        designated in this action as “CONFIDENTIAL” before a determination by
   6        the Court from which the subpoena or order issued, unless the Party has
   7        obtained the Designating Party’s permission. The Designating Party shall
   8        bear the burden and expense of seeking protection in that court of its
   9        confidential material and nothing in these provisions should be construed as
  10        authorizing or encouraging a Receiving Party in this Action to disobey a
  11        lawful directive from another court.
  12 X.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  13        PRODUCED IN THIS LITIGATION
  14        A.    The terms of this Order are applicable to information produced by a
  15        Non-Party in this Action and designated as “CONFIDENTIAL.” Such
  16        information produced by Non-Parties in connection with this litigation is
  17        protected by the remedies and relief provided by this Order. Nothing in
  18        these provisions should be construed as prohibiting a Non-Party from
  19        seeking additional protections.
  20        B.    In the event that a Party is required, by a valid discovery request, to
  21        produce a Non-Party’s confidential information in its possession, and the
  22        Party is subject to an agreement with the Non-Party not to produce the Non-
  23        Party’s confidential information, then the Party shall:
  24              1.     Promptly notify in writing the Requesting Party and the Non-
  25              Party that some or all of the information requested is subject to a
  26              confidentiality agreement with a Non-Party;
  27              2.     Promptly provide the Non-Party with a copy of the Stipulated
  28


                                 – 11 –
        STIPULATED PROTECTIVE ORDER: CASE NO. 2:20-CV-02493-AB-JEM
Case 2:20-cv-02493-AB-JEM Document 19 Filed 07/31/20 Page 12 of 15 Page ID #:523


   1              Protective Order in this Action, the relevant discovery request(s), and
   2              a reasonably specific description of the information requested; and
   3              3.     Make the information requested available for inspection by the
   4              Non-Party, if requested.
   5        C.    If the Non-Party fails to seek a protective order from this court within
   6        14 days of receiving the notice and accompanying information, the
   7        Receiving Party may produce the Non-Party’s confidential information
   8        responsive to the discovery request. If the Non-Party timely seeks a
   9        protective order, the Receiving Party shall not produce any information in
  10        its possession or control that is subject to the confidentiality agreement with
  11        the Non-Party before a determination by the court. Absent a court order to
  12        the contrary, the Non-Party shall bear the burden and expense of seeking
  13        protection in this court of its Protected Material.
  14 XI.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  15        A.    If a Receiving Party learns that, by inadvertence or otherwise, it has
  16        disclosed Protected Material to any person or in any circumstance not
  17        authorized under this Stipulated Protective Order, the Receiving Party must
  18        immediately (1) notify in writing the Designating Party of the unauthorized
  19        disclosures, (2) use its best efforts to retrieve all unauthorized copies of the
  20        Protected Material, (3) inform the person or persons to whom unauthorized
  21        disclosures were made of all the terms of this Order, and (4) request such
  22        person or persons to execute the “Acknowledgment and Agreement to be
  23        Bound” that is attached hereto as Exhibit A.
  24 XII. INADVERTENT PRODUCTION OF PRIVILEGED OR
  25        OTHERWISE PROTECTED MATERIAL
  26        A.    When a Producing Party gives notice to Receiving Parties that certain
  27        inadvertently produced material is subject to a claim of privilege or other
  28


                                 – 12 –
        STIPULATED PROTECTIVE ORDER: CASE NO. 2:20-CV-02493-AB-JEM
Case 2:20-cv-02493-AB-JEM Document 19 Filed 07/31/20 Page 13 of 15 Page ID #:524


   1        protection, the obligations of the Receiving Parties are those set forth in
   2        Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended
   3        to modify whatever procedure may be established in an e-discovery order
   4        that provides for production without prior privilege review. Pursuant to
   5        Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an
   6        agreement on the effect of disclosure of a communication or information
   7        covered by the attorney-client privilege or work product protection, the
   8        parties may incorporate their agreement in the Stipulated Protective Order
   9        submitted to the Court.
  10 XIII. MISCELLANEOUS
  11        A.    Right to Further Relief
  12              1.     Nothing in this Order abridges the right of any person to seek
  13              its modification by the Court in the future.
  14        B.    Right to Assert Other Objections
  15              1.     By stipulating to the entry of this Protective Order, no Party
  16              waives any right it otherwise would have to object to disclosing or
  17              producing any information or item on any ground not addressed in
  18              this Stipulated Protective Order. Similarly, no Party waives any right
  19              to object on any ground to use in evidence of any of the material
  20              covered by this Protective Order.
  21        C.    Filing Protected Material
  22              1.     A Party that seeks to file under seal any Protected Material
  23              must comply with Civil Local Rule 79-5. Protected Material may
  24              only be filed under seal pursuant to a court order authorizing the
  25              sealing of the specific Protected Material at issue. If a Party's request
  26              to file Protected Material under seal is denied by the Court, then the
  27              Receiving Party may file the information in the public record unless
  28


                                 – 13 –
        STIPULATED PROTECTIVE ORDER: CASE NO. 2:20-CV-02493-AB-JEM
Case 2:20-cv-02493-AB-JEM Document 19 Filed 07/31/20 Page 14 of 15 Page ID #:525


   1                      otherwise instructed by the Court.
   2 XIV. FINAL DISPOSITION
   3            A.        After the final disposition of this Action, as defined in Section V,
   4            within sixty (60) days of a written request by the Designating Party, each
   5            Receiving Party must return all Protected Material to the Producing Party or
   6            destroy such material. As used in this subdivision, “all Protected Material”
   7            includes all copies, abstracts, compilations, summaries, and any other
   8            format reproducing or capturing any of the Protected Material. Whether the
   9            Protected Material is returned or destroyed, the Receiving Party must
  10            submit a written certification to the Producing Party (and, if not the same
  11            person or entity, to the Designating Party) by the 60 day deadline that (1)
  12            identifies (by category, where appropriate) all the Protected Material that
  13            was returned or destroyed and (2) affirms that the Receiving Party has not
  14            retained any copies, abstracts, compilations, summaries or any other format
  15            reproducing or capturing any of the Protected Material. Notwithstanding
  16            this provision, Counsel are entitled to retain an archival copy of their file.
  17            Any such archival copies that contain or constitute Protected Material
  18            remain subject to this Protective Order as set forth in Section V.
  19            B.        Any violation of this Order may be punished by any and all
  20            appropriate measures including, without limitation, contempt proceedings
  21            and/or monetary sanctions.
  22            IT IS SO ORDERED.
  23 DATED: 7/31/2020
  24
  25                                                United States Magistrate Judge
  26   4813-2413-7668.1

                                                    *****
  27
  28


                                  – 14 –
         STIPULATED PROTECTIVE ORDER: CASE NO. 2:20-CV-02493-AB-JEM
Case 2:20-cv-02493-AB-JEM Document 19 Filed 07/31/20 Page 15 of 15 Page ID #:526


   1                                       EXHIBIT A
   2          ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3
   4         I,                                [print or type full name], of
   5                       [print or type full address], declare under penalty of perjury
   6 that I have read in its entirety and understand the Stipulated Protective Order that
   7 was issue by the United States District Court for the Central District of California
   8 on [DATE] in the case of                                      [insert formal name of
   9 the case and the number and initials assigned to it by the Court]. I agree to
  10 comply with and to be bound by all the terms of this Stipulated Protective Order
  11 and I understand and acknowledge that failure to so comply could expose me to
  12 sanctions and punishment in the nature of contempt. I solemnly promise that I
  13 will not disclose in any manner any information or item that is subject to this
  14 Stipulated Protective Order to any person or entity except in strict compliance
  15 with the provisions of this Order.
  16         I further agree to submit to the jurisdiction of the United States District
  17 Court for the Central District of California for the purpose of enforcing the terms
  18 of this Stipulated Protective Order, even if such enforcement proceedings occur
  19 after termination of this action. I hereby appoint
  20 [print or type full name] of                                  [print or type full
  21 address and telephone number] as my California agent for service of process in
  22 connection with this action or any proceedings related to enforcement of this
  23 Stipulated Protective Order.
  24 Date:
  25 City and State where sworn and signed:
  26 Printed Name:
  27 Signature:
  28


                                 – 15 –
        STIPULATED PROTECTIVE ORDER: CASE NO. 2:20-CV-02493-AB-JEM
